COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-08-222-CR
 
 
JEFFREY K. PAYNE                                                              APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM CRIMINAL DISTRICT
COURT NO. 2 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




After waiving a jury and entering an open plea of
guilty, appellant Jeffrey K. Payne appeals his conviction and thirty-year
sentence for possession of methamphetamine of four or more but less than two
hundred grams with the intent to deliver, enhanced by a prior felony
conviction.  See Tex. Health &
Safety Code Ann. ' 481.112(a), (d) (Vernon
2003); Tex. Penal Code Ann. ' 12.42(c)(1)
(Vernon Supp. 2008).  We affirm.
Appellant=s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  In
the brief, counsel avers that, in his professional opinion, the appeal is
frivolous.  Counsel=s brief
and motion meet the requirements of Anders v. California by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds for relief.  386 U.S. 738, 87 S.
Ct. 1396 (1967).  Appellant filed a pro
se brief, alleging that he received ineffective assistance of counsel.  The State declined to file a brief.
Once an appellant=s
court-appointed attorney files a motion to withdraw on the ground that the appeal
is frivolous and fulfills the requirements of Anders, this court is
obligated to undertake an independent examination of the record.  See Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922B23 (Tex.
App.CFort
Worth 1995, no pet.).  Only then may we
grant counsel=s motion to withdraw.  See Penson v. Ohio, 488 U.S. 75, 82B83, 109
S. Ct. 346, 351 (1988).




We have carefully reviewed the record, counsel=s brief,
and appellant=s pro se brief.  We agree with counsel that this appeal is
wholly frivolous and without merit; we find nothing in the record that might
arguably support the appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 827B28 (Tex.
Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex.
Crim. App. 2006).  Accordingly, we grant
counsel=s motion
to withdraw and affirm the trial court=s
judgment.
 
PER
CURIAM
 
PANEL:  LIVINGSTON, GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  July 2, 2009




[1]See Tex. R. App. P. 47.4.